Order filed May 6, 2021.




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-19-00246-CV
                                   ____________

                     IN THE MATTER OF R.C., Appellant


                    On Appeal from the 315th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2017-04332J

                                     ORDER

      On April 22, 2021 this court ordered appellant’s brief stricken because it
disclosed the name of a person who was a minor when the underlying suit was
filed. See Tex. R. App. P. 9.9(a)(3). Appellant filed another brief on May 3, 2021.
That brief, however, does not comply. On page 31 of that brief, the minor’s name
is disclosed. Accordingly, the brief is STRICKEN.

      Appellant is ordered to file a brief that complies with Texas Rule of
Appellate Procedure 9.9 on or before May 13, 2021.

                                  PER CURIAM

Panel Consists of Justices Bourliot, Hassan, and Poissant.